
	
		I
		111th CONGRESS
		1st Session
		H. R. 1981
		IN THE HOUSE OF REPRESENTATIVES
		
			April 21, 2009
			Mr. Olson introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To require States to report information on Medicaid
		  payments to abortion providers.
	
	
		1.Short titleThis Act may be cited as the
			 Taxpayer Conscience Protection Act of
			 2009.
		2.Required
			 Reporting of Medicaid payments to abortion providers
			(a)In
			 GeneralNot later than 60
			 days after the end of fiscal year 2009 and each fiscal year thereafter, each
			 State that makes a Medicaid payment from Federal funds during the fiscal year
			 for any items or services furnished by an abortion provider shall—
				(1)submit to the
			 Secretary a report on all such payments; and
				(2)publish the report
			 on a public Internet website of the State.
				(b)Report
			 describedThe report under
			 subsection (a) shall, with respect to each payment, include the
			 following:
				(1)A specification of
			 the amount of the payment.
				(2)A
			 specification of the purposes for which the payment was made.
				(3)A
			 comparison of the amount of the payment with the amount of any such payment to
			 the provider involved in any prior fiscal year.
				(4)A
			 specification of the number of abortions performed during the fiscal year by
			 the provider involved.
				(c)Report to
			 CongressNot later than 90
			 days after the end of each fiscal year, the Secretary shall submit to the
			 Committee on Energy and Commerce of the House of Representatives and to the
			 Committee on Finance of the Senate, and publish on a public Internet website of
			 the Department of Health and Human Services, a report that—
				(1)contains the
			 reports submitted pursuant to subsection (a) for the fiscal year; and
				(2)includes a summary
			 of the reports.
				(d)DefinitionsIn
			 this section:
				(1)abortion
			 providerThe term abortion provider means an entity
			 that—
					(A)performs (or refers an individual for) an
			 abortion; or
					(B)controls, is
			 controlled by, or is under common control with, an entity described in
			 subparagraph (A).
					(2)Medicaid payment
			 from Federal fundsThe term
			 Medicaid payment from Federal funds means a payment for which
			 there is Federal financial participation under title XIX of the Social Security
			 Act.
				(3)SecretaryThe
			 term Secretary means the Secretary of Health and Human Services.
				(4)StateThe
			 term State has the meaning given the term for purposes of title
			 XIX of the Social Security Act.
				(e)Conforming
			 Amendments to Social Security ActSection 1902(a) of the Social
			 Security Act (42 U.S.C. 1396a(a)) is amended—
				(1)by striking
			 and at the end of paragraph (71);
				(2)by striking the
			 period at the end of paragraph (72) and inserting ; and;
			 and
				(3)by inserting after
			 paragraph (72) the following:
					
						(73)provides for the submission of reports in
				accordance with section 2 of the Taxpayer Conscience Protection Act of
				2009.
						.
				
